DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 12 are amended.
Claims 1-20 are examined on the merits.
Response to Arguments
With respect to rejection of claims 1 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on the amendment made to claims and Applicant’s explanations (Remarks filed on 08/02/2022, pages 7 to 9) the rejections of claims 1 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.
With respect to rejection of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn based on Applicant’s explanations (Remarks filed on 08/02/2022, pages 9 to 10).
As previously stated, no art rejection is present for claims 9-11. See the Allowable Subject Matter indicated below.
Applicant's arguments filed 08/02/2022 with regard to claims 1 and 12  have been fully considered but they are not persuasive:
With respect to the amendment made to claims 1 and 12, Applicant argues that cited prior art does not disclose limitations presented in the amendment made to the claims, i.e., wherein the adhesive is secured only to a portion of a skin surface peripheral to the distal layer by an adhesive while maintaining patency of an entirety of the fenestrations.
However, the secondary reference of Argenta teaches this limitation. See the rejection in view of Argenta et al. (US 5,636,643) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0119832) in view of Argenta et al. (US 5,636,643).
Regarding claim 1, Locke discloses a wound therapy apparatus (Abstract, lines 1-3) comprising:
	a distal layer to contact a wound bed (Figure 4A: Element 132; Paragraph 0044: Lines 4-9; Base layer contacts wound bed once the liner is removed), the distal layer comprised of silicone (Paragraph 0034: Lines 1-4; silicone gel or a soft silicone is used to make the base layer);
	fenestrations (Figure 4A: Element 160) disposed about the distal layer that pass only through the silicone between a distal side of the distal layer and a proximal side of the distal layer to communicate between the distal side and the proximal side (Paragraph 0030; Apertures are in fluid communication with the wound site); and
	an adhesive to secure the wound dressing to the skin (page 6, [0086]).

    PNG
    media_image1.png
    1293
    1122
    media_image1.png
    Greyscale

	Locke does not expressly disclose the wound dressing, wherein the adhesive is secured only to a portion of a skin surface peripheral to the distal layer by an adhesive while maintaining patency of an entirety of the fenestrations.
	Argenta teaches a wound dressing (Abstract, lines 5-11) comprising an adhesive 68 (col. 10, line 23; fig. 2) that secures the dressing only to a portion of a skin surface peripheral to the distal layer 50 (fig. 2).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adhere the wound dressing of Locke to the skin portion only peripheral to the distal layer while maintaining patency of an entirety of the fenestrations, since the adhesive is disposed away from the distal layer, as taught by Argenta in order to provide sealed enclosure over the wound site, as motivated by Argenta (col. 3, lines 7-8). 
Regarding claim 2, Locke discloses a pad (Figure 2: Element 144) disposed on the proximal side of the distal layer in cooperation with the fenestrations to absorbing exudate from the wound bed fluidly communicated through the fenestrations from the distal side of the distal layer to the proximal side of the distal layer (Paragraph 0052: Lines 1-3; In order for the fluid to pass through the base layer and into the absorbent layer it must travel through the apertures).
Regarding claim 5, Locke discloses a structural member (Annotated Locke Figure 2: Element 140) engaged with the distal layer, the structural member adhesively securable to a skin surface about the wound bed to hold the distal layer in contact with the wound bed (Paragraph 0045; Sealing member adheres to the skin around the wound site).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 6, Locke discloses a pad (Figure 2: Element 144) disposed on the proximal side of the distal layer in fluid communication with the fenestrations, the structural member being proximal of a proximal side of the pad (Paragraph 0052: Lines 1-3; In order for the fluid to pass through the base layer and into the absorbent layer it must travel through the apertures).
Claims 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0119832) in view of Hartwell (EP 3157484 B1), and further in view of Argenta et al. (US 5,636,643).
Regarding claims 12, 13 and 20, Locke discloses a method of use of a wound therapy apparatus comprising the steps of:
contacting a distal side of a distal layer of said wound therapy apparatus with a wound bed, the distal layer comprising silicone (Paragraph 0034: Lines 1-4; silicone gel is a preferred substance used to make the base layer) with fenestrations passing only through the silicone between the distal side of the distal layer and a proximal side of the distal layer (Figure 4A: Element 160);
removing exudate from the wound bed by communicating exudate from the distal side of the distal layer to the proximal side of the distal layer (Paragraph 0052: Lines 1-3; In order for the fluid to pass through the base layer and into the absorbent layer it must travel through the apertures).
Locke does not expressly disclose the method comprising a step of modulating an expression of growth factors within a wound bed thereby moderating scar formation.
Hartwell teaches a method of use of a wound therapy apparatus (col. 1, lines 1-2), comprising a step of modulating an expression of growth factors, i.e. prevention from tissue ingrowth into the material (col. 10, lines 49-50) that inherently moderates scar formation, as required by claim 20, wherein the distal layer (col. 10, lines 48-49; tissue contact layer) has fenestrations diameter from 0.025 mm to 1mm (col. 10, lines 54-55) that is encompassed into the range required by claim 13.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the method of Locke with the step of modulating an expression of growth factors, as taught by Hartwell in order to prevent tissue ingrowth into the material of the wound dressing, as directed by Hartwell (col. 10, lines 49-50).
Locke in view of Hartwell do not expressly disclose the method, wherein the adhesive is secured only to a portion of a skin surface peripheral to the distal layer by an adhesive while maintaining patency of an entirety of the fenestrations.
	Argenta teaches a wound dressing (Abstract, lines 5-11) comprising an adhesive 68 (col. 10, line 23; fig. 2) that secures the dressing only to a portion of a skin surface peripheral to the distal layer 50 (fig. 2).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 17, Locke discloses securing the distal layer in contact with the wound bed using a structural member adhesively attached to a skin surface about the wound bed, the structural member being in mechanical cooperation with the distal layer (Paragraph 0040; Adhesive is used to attach the dressing to the skin).
Regarding claim 18, Locke discloses the method, wherein the distal layer is formed by selectively coating a distal side of the pad with silicone gel (Paragraph 0034:  Lines 1-3). The base layer is comprised of a silicone gel material.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0119832) in view of Hartwell (EP 3157484 B1) and Argenta et al. (US 5,636,643), and further in view of Addison et al. (US 2013/0165837).
Locke in view of Hartwell and Blücher disclose the invention discussed above but does not expressly disclose the pad comprising a blend of a hydrophobic material with a hydrophilic material.
Addison teaches a wound dressing (Abstract, line 1), wherein the pad comprises a blend of the hydrophobic silicone coating (page 4, [0065]) surrounding a hydrophilic cellulose acetate gauze pad (page 4, [0064]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the pad of Locke/ Hartwell/ Blücher with the blend of a hydrophobic material with a hydrophilic material, as taught by Addison in order to allow for the passage of wound fluid through the material, as motivated by Addison (page 4, [0064]).
Locke in view of Hartwell, and further in view of Addison do not expressly disclose the pad, wherein the pad distal side is comprised of more of the hydrophobic material that of the hydrophilic material, and the pad proximal side of the pad is comprised of more of the hydrophilic material than of the hydrophobic material, but motivate to do so by disclosing desirability to remove liquid away from the wound (Locke, [0072], lines 4-6; Hartwell, col. 5, line 55; and Addison, page 1, [0002], line 8).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pad of Locke/ Hartwell/ Addison so as the pad distal side is comprised of more of the hydrophobic material that of the hydrophilic material, and the pad proximal side of the pad is comprised of more of the hydrophilic material than of the hydrophobic material, as taught by both Locke ([0072]), Hartwell (col. 5, line 55) and Addison (page 1, [0002]) in order to remove fluid away from the wound.
Claims 4, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0119832) in view of Hartwell (EP 3157484 B1) and Argenta et al. (US 5,636,643), and further in view of Ewall (US 5,522,794).
Regarding claims 4, 15 and 16, Locke in view of Hartwell and Argenta disclose the invention discussed above, but do not expressly disclose a pad comprising a medicament and disposed on the proximal side of the distal layer.
Ewal, teaches a method for treating a wound (see Title), wherein the pad of the dressing contains a medicament, such as an antibiotic (col. 5, lines 49-51) that is a material delivered to the wound bed, as required by claim 15.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the pad of Locke/ Hartwell/ Blücher with the medicament, as taught by Ewall in order to stimulate wound healing (Column 5: Lines 49-51).
Regarding claim 19, Locke in view of Hartwell and Argenta discloses the invention discussed above, as applied to claim 12, but do not expressly disclose the method comprising a step of replacing intermittently the wound therapy apparatus throughout healing of the wound bed.
Ewall teaches a method for treating a wound using a wound dressing (Abstract, lines 1-5) comprising a step of changing dressing at a frequency of 2-7 days. This process is repeated for two types of wound dressings, one for stage one of healing and one for stage two (Column 3: Lines 15-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the method of Locke/ Hartwel/ Blücher with the step of replacing the wound dressing at regular intervals, as taught by Ewall in order to maintain an adequate microenvironment, as motivated by Ewall (col. 3, lines 30-32).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0119832) in view of Argenta et al. (US 5,636,643), and further in view of Doshi et al. (US 2016/0256665).
Locke in view of Argenta discloses the invention discussed above, but do not expressly disclose the apparatus comprising a window disposed in the structural member to allow observation through the structural member when the structural member is secured to the skin surface.
Doshi teaches a wound therapy device ([0004]) comprising a transparent plastic cover over the dressing in order to view the wound throughout the healing process (Doshi- Paragraph 0261: Lines 21-23).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the apparatus of Locke/ Blücher with the window disposed in the structural member, as taught by Doshi in order to allow the wound to be seen throughout the healing process, as motivated by Doshi (Paragraph 0261: Lines 21-23).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0119832) in view of Argenta et al. (US 5,636,643), and further in view of Rovaniemi (US 2015/0088085).
Locke in view of Argenta disclose the invention discussed above, but do not expressly disclose the invention discussed above but do not expressly disclose the apparatus comprising at least one layer of low-friction film between the structural member and the distal layer to deflect at least a portion of shear force externally applied to the structural member.
Rovaniemi teaches a wound dressing (Abstract, line 1) comprising a polypropylene backing layer (Rovaniemi - Figure 7: Element 4) between the carrier layer (Rovaniemi - Figure 7: Element 9') and the pad (Rovaniemi - Paragraph 0043: Lines 1-3; Figure 7: Element 2) that is a material described in the instant Specification as being suitable low-friction material that can deflect shear force (Spec.,Paragraph 0057).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the apparatus of Locke/ Blücher with the polypropylene backing layer, as taught by Rovaniemi in order to protect the user’s clothing as well as preventing bacteria from entering the wound, as motivated by Rovaniemi (([0043]). 
Allowable Subject Matter
Claims 9-11 are allowed over the Prior Art of record.
The following is a statement of reasons for the indication of allowable subject matter:  As previously stated, the closest prior art of record Locke (US 2015/0119832) and Argenta et al. (US 5,636,643) fail to teach, suggest or render obvious a coating of a silicone material only on a distal surface of the pad.
Locke (US 2015/0119832) discloses most of claimed limitation except for the adhesive is secured only to a portion of a skin surface peripheral to the distal layer by an adhesive while maintaining patency of an entirety of the fenestrations.
Argenta et al. (US 5,636,643) remedies this deficiency by teaching an adhesive that secures the dressing only to a portion of a skin surface peripheral to the distal layer.
However, none of cited art teach or suggest a coating of a silicone material only on a distal surface of the pad.
Therefore, claims 9-11 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781